                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                   Criminal No. 14-412 (DWF/SER)

                      Plaintiff,

v.                                                                                     ORDER

Byron Earl Davenport,

                      Defendant.


       The above-entitled matter is before the Court on Defendant Byron Earl

Davenport’s (“Defendant”) pro se reply brief and Motion to Amend Court’s Opinion and

Order dated September 12, 2018 (Doc. No. 91-1) again requesting that the Court amend

its September 12, 2018 Order, in which it stated that the Court did not oppose the Bureau

of Prisons, in the best interests of the defendant’s father and in the interests of justice,

pursuant to 18 U.S.C. § 3621(b)(4)(B), to consider an additional length of home

confinement placement for 12 months preceding his release from maximum confinement.

The Court went on to state that “[t]o the extent that the Bureau of Prisons is considering

this issue of home confinement, it would serve the medical needs of the defendant’s

father’s medical condition, while at the same time serving the interests of justice, based

upon the record before this Court, to consider an additional period of home confinement.”

The Court, at that time, declined to issue a judicial order but did recommend that the

Bureau of Prisons consider a period of home confinement for the defendant. Sadly, the

defendant has now submitted his motion to amend the Court’s opinion and order dated
September 12, 2018 (Doc. No. 91-1) because, in part, his father passed away on

September 12, 2018.

       Based upon the presentations of the defendant, the Court having again carefully

reviewed the file in this matter, and the Court being otherwise duly advised in the

premises, the Court hereby enters the following:

                                           ORDER

       1.     Defendant Byron Earl Davenport’s Motion to Amend Court’s Opinion and

Order dated September 12, 2018 (Doc. No. [91-1]) is respectfully DENIED.

       2.     The Court respectfully declines to modify its Order of September 12, 2018,

but does continue to recommend that the Bureau of Prisons consider a period of

12 months of home confinement for the defendant.

       While the Court truly empathizes with the defendant on the loss of his mother six

weeks before this Court imposed his sentence and now the death of his father on

September 12, 2018, and the change of circumstances that represents with respect to

addressing and settling all of his mother’s affairs, given the fact that he is an only child,

as well as settling the affairs of his deceased father, the Court nonetheless continues to

take the position that it will recommend in good faith a period of home confinement to the

Bureau of Prisons, but that decision remains in the discretion of the Bureau of Prisons.

Consequently, to the extent that the Bureau of Prisons is considering his issues of home

confinement, it would serve the personal and family circumstances of the defendant and

help address the issues related to losing both a mother and father within a short period of

                                               2
time. However, the decision is ultimately left to the discretion of the Bureau of Prisons

and, as the original sentence of the Court requires, the defendant will remain on

supervised release for a term of five years, with or without home confinement.

       For these reasons, while the Court sympathizes with the defendant and wishes him

the best, it declines to enter a judicial order, but does recommend that the Bureau of

Prisons consider a period of home confinement for the defendant.

Dated: January 3, 2019             s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             3
